Title: From George Washington to Theodorick Bland, 4 April 1783
From: Washington, George
To: Bland, Theodorick


                        
                            Dear Sir,
                            Newburgh 4th of April 1783
                        
                        On Sunday last the Baron de Steuben handed me your obliging favor of the 22d of March—Permit me to offer you
                            my unfeigned thanks for the clear & candid opinions which you have given me of European politics. Your reasonings
                            upon the conduct of the different Powers at War would have appeared conclusive, had not the happy event which has been
                            since announced to us. and on which I most sincerely congratulate you, proved how well they were founded.
                        Peace has given rest to speculative opinions respecting the time & terms of it—The first has come as
                            soon as we could well have expected it under the disadvantages which we laboured; and the latter is abundantly
                            satisfactory. It is now the bounden duty of every one, to make the blessings thereof as diffusive as possible.
                        Nothing would so effectually bring this to pass as the removal of these local prejudices which intrude upon,
                            & embarrass that great line of policy which alone can make us a free, happy, & powerful People. Unless our
                            Union can be fixed upon such a basis as to accomplish these certain I am we have toiled, bled, and spent our treasure to
                            very little purpose.
                        We have now a National character to establish. & it is of the utmost importance to stamp favourable
                            impressions upon it—let justice then be one of its characteristics, & gratitude another. Public creditors of every
                            denomination will be comprehended in the first. The Army in a particular manner will have a claim to the latter. to say
                            that no distinction can be made between the claims of public creditors, is to declare that there is no difference in
                            circumstances. or that the Services of all Men are equally alike.
                        This Army is of near Eight years standing, Six of which they have spent in the Field without any other
                            shelter from the inclemency of the Seasons than Tents or such Houses as they could build for themselves without expence to
                            the public. They have encountered hunger, cold, & nakedness. They have fought many Battles & bled freely.
                            They have lived without pay, and in consequence of it, Officers as well as Men have subsisted upon their Rations. They
                            have often, very often, been reduced to the necessity of Eating Salt Porke or Beef, not for a day, or a week only, but
                            months together without vegetables or money to buy them; or a Cloth to wipe on. Many of them to do better, and to dress as
                            Officers, have contracted heavy debts, or spent their patrimonies—the first see the Doors of Gaols open to receive
                            them—whilst those of the latter are shut against them. Is there no discrimination then—No extra exertion to be made in
                            favor of Men under these peculiar circumstances, in the hour of their Military dissolution? Only if no worse cometh of it,
                            are they to be turned a drift soured and discontented, complaining of the ingratitude of their Country, & under
                            the influence of these passions to become fit subjects for unfavorable impressions, and unhappy dissentions—for permit me
                            to add, tho’ every Man in the Army feels his distress, it is not every one that will reason to the cause of it.
                        I would not from the observations here made, be understood to mean that Congress should (because I know they
                            cannot, nor does the Army expect it) pay the full arrearages due to them till Continental or State funds are established
                            for the purpose. They would, from what I can learn, go home contented—nay thankful to receive what I have mentioned in a
                            more public letter of this date, and in the manner there expressed. And surely this may be effected with proper exertions.
                            or what possibility was there of keeping the Army together if the War had continued, when the Victualling, Clothing,
                            & other Expences of it, were to have been added.
                        Another thing Sir (as I mean to be frank & free in my communications on this subject) I will not
                            conceal from you. it is, the dissimilarity in the payments to Men in Civil & Military life. The first receive every
                            thing—the other get nothing, but bare subsistence—they ask what this is owing to? & reasons have been assigned,
                            which, say they, amount to this—that Men in Civil life have stronger passions & better pretensions to endulge them,
                            or less virtue, & regard for their Country than us. otherwise, as we are all contending for the same prize,
                            & equally interested in the attainment of it, why do we not bear the burthen equally?
                        These & other comparisons which are unnecessary to enumerate, give a keener edge to their feelings
                            & contribute not a little to sour their tempers. As it is the first wish of my Soul to see the War happily
                            & speedily terminated; & those who are now in Arms return to Citizenship with good dispositions; I think
                            it a duty which I owe to candor & to friendship, to point you to such things as my opportunities have given me
                            reason to believe will have a tendency to harmony, & bring them to pass—I shall only add that with much esteem
                            & regard I am—Dr Sir Yr Most Obt & Hble Servt
                        
                            Go: Washington
                        
                    